DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-19, electing claim 2 from species group A, and electing buffer in the collection container from Group B in the reply filed on 02/07/2022 is acknowledged.  The traversal is on the grounds that there is no serious search burden.  This is not found persuasive because the two groups restricted in the claims are independent or distinct and would require separate status in the art in view of their different classification. Further, the inventions will require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-11, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seymour (US 5,494,646).

 Regarding Claim 1, Seymour discloses a fluid collection device, comprising: a collection pad (absorbent pad 1217); a device body (tube 1216); and a collection container (holding reservoir 1218), wherein the collection pad is secured to a first end of the device body and wherein the collection container is positioned at a second end of the device body (–see figures 34-35)
Regarding Claim 2, Seymour discloses the device of claim 1. Seymour further discloses the collection container is integrally formed with the device body to provide a one-piece device (“ the holding reservoir 1218 is in fluid communication with the tube 1216 at the second end 1222” –col. 10 , lines 38-40; figure 34 and 35 shows the holding reservoir 1218 as one piece device with the tube 1216). 
Regarding Claim 5, Seymour discloses the device of claim 1. Seymour further discloses that device of claim 1 comprising a nozzle (hole 1225 in the piston 1215) positioned within the device body for directing collected fluid (“the hole 1225 in the piston 1251 is in fluid communication with the tube 1216” –see col. 10 lines 32-34);  also as seen in figures 34, 35, and 36 the tube directs the fluid between the absorbent pad 1217 and holding reservoir 1218 –see col. 10 lines 38-40 where the holding reservoir is in fluid communication with the second end of the tube and;  –see col. 10 lines 32-38 or col. 2 lines 10-14 where the absorbent pad is in fluid communication with the tube through a hole in a piston). 
Regarding Claim 6, Seymour discloses the device of claim 1. Seymour further discloses fluid collected via the collection pad is collected at a first end of the collection pad (“absorbent pad 1017 
Regarding Claim 7, Seymore discloses the device of claim 1. Seymour further discloses that the device comprises a filter (filter 1219) positioned to filter collected fluid (the filter is in fluid communication with the tube –see col. 10 lines 40-42; figure 35). 
Regarding Claim 8, Seymour discloses the device of claim 7. Seymour further discloses that the filter of device of claim 7 is of fiber components ( when referring to the filters used in his device embodiments, Seymour mentions it is made from “filter paper” (–see at least col. 2 lines 40-41; col.2 line 57; col. 3 line 20) which is a paper and composed of fibers).  
Regarding Claim 9, Seymour discloses the claim limitations of device of claim 1. Seymour further teaches that a cap with a length configured to be positioned over and cover the collection pad (“the specimen collector is attachable to the inside of the screw cap through the elongated element which is of sufficient length to immerse the specimen collector into the liquid”; see figures 2 and 14 for sample container and cap). 
Regarding Claim 10, Seymour discloses the limitations of the device of claim 1. Seymour further discloses that the device of claim 1 comprises a buffer (buffering solution 513) incorporated into the fluid collection device (--see figures 14 and 15).
Regarding Claim 11, Seymour discloses the limitations of the device of claim 10. Seymour further teaches that wherein buffer, is incorporated into the collection device via a separate buffer container (–see figures 14, 15, 21, and 22 showing a buffer solution inside the sample container). 
Regarding Claim 14, Seymour discloses the limitations of the device of claim 1. Seymour further discloses that the device comprises one or more venting features (venting hole 1228). 
Regarding Claim 15, Seymour discloses the limitations of the device of claim 14. Seymour further discloses that one or more venting features comprises a porous vent gasket, an exhaust vent, or a vent tube with side openings on the device body (“the venting hole allows air which is trapped in the sample collector and the sample container to escape.” –abstract; see figure 34 feature 1228 showing an exhaust vent). 
Regarding Claim 16, Seymour discloses the limitations of the device of claim 1. Seymour further discloses that the device further comprises a sample sufficiency indicator (“an indicator activated by a sample is disposed in the third portion (of the absorbent pad)” –see col. 2 lines 8-9). 
Regarding Claim 17, Seymour discloses the limitations of the device of claim 1. Seymour further discloses that the device of claim 1 comprises a moveable base (“piston 715 fits closely and slideably within the sample container 711” (–see col. 7 lines 41-42, lines 57-60; figure 27).
Regarding Claim 18, Seymour discloses the limitations of the device of claim 1. Seymour further discloses an adapter (retaining ridge 515) wherein a seal between the device body and the collection pad is created (the retaining ridge 515 is disposed on the inner wall surface 514 where it engages with the collection pad’s (filter 521) paddle 524 through a peripheral edge 525 as seen in figure 21 and 22. This retaining edge acts similarly to the adapter described in the claimed invention (and in figure 25A of the claimed invention) as a form of a geometry that secure an object in place where it creates a snugly engagement, and ensuring the paddle 524 does not contact the buffering solution 513 (–see col. 6 lines 40-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 12 and 13, are rejected under 35 U.S.C. §103 as being unpatentable over by Seymour (US 5,494,646) as applied to claims  1-2, 5-11, and 14-18 above, further in view of Wu et al. (US 2004/0237674 A1). 

Regarding Claim 4, Seymour discloses the limitations of the device of claim 3. While Seymour shows that the collection container (absorbent pad) is secured to the device body (tube) through a 
Wu et al. teach a device for collecting and sorting liquid samples. Wu et al. further teach a threading mechanism between the collection container (receiving member 105) of Wu et al.’s device and its dropper assembly –see [0045][0046].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection container of Seymour to include a threading mechanism of Wu et al. because it would provide an alternative way to seal and attach the collection container (absorbent pad) to the device body (tube)( –see [0045] lines 1-2). A person of ordinary skill in the art reasonably would have expected success in combining Seymour and Wu et al. because each reference is drawn to the art of using apparatus for the collection of biological fluids. 
Regarding Claim 12, Seymour discloses the limitations of the device of claim 1. Seymour, however, is silent on further disclosing that the device of claim 1 comprises a funnel positioned with respect to the device body.
Wu et al. teach a device for collecting and sorting liquid samples. Wu et al. further teach a funnel positioned with respect to the device body (“a funnel can connect the receiving member 105 to the reservoir 107” –see [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the funnel taught by Wu et al. positioned with respect to Seymour’s device body because it would provide an alternative method to allow for liquid flow in a certain direction [0040]. A person of ordinary skill in the art reasonably would have expected success in combining Seymour and Wu et al. because each reference is drawn to the art of using apparatus for the collection of biological fluids. 
Regarding Claim 13, Seymour discloses the limitations of the device of claim 1. However, Seymour is silent on further disclosing that the device of claim 1’s collection container comprises a dropper bottle.  
Wu et al. teach a device for collecting and sorting liquid samples. Wu et al. further teach that the collection container (receiving member 105) comprises a dropper (dropper assembly 111) (–see [0044] lines 1-3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection container of Seymour to include the dropper assembly taught by Wu et al. because it would allow for expulsion of the liquid within the collection container (see [0040] lines 7-9), in a drop-like fashion ([0043] line 10-11) allowing for a user to control the quantity of the sample expulsed for examination (--see [0067]). A person of ordinary skill in the art reasonably would have expected success in combining Seymour and Wu et al. because each reference is drawn to the art of using apparatus for the collection of biological fluids. 

Claim 19, is rejected under 35 U.S.C. §103 as being unpatentable over Seymour (US 5,494,646) as applied to claims 1-2, 5-11, and 14-18 above, further in view of Volland WO-2018078266-A1, an English machine translation is provided with this Office Action. 

Regarding claim 19, Seymour discloses the limitations of the device of claim 1. However, Seymour is silent on further disclosing that the device of claim 1 comprises an access point on the collection container configured to allow sample extraction from a collection container that remains integral with the device body or from a collection container that is removed from the device body.
Volland discloses a device for collecting and possibly treating a biological sample (abstract). Volland further teaches a closable orifice in a reservoir to allow for sample extraction (see page 5 para 6-9). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cesarczyk (US 6821788 B2) discloses a specimen collecting and testing device (abstract) with a collection pad (foam element/member), device body (hollow tubular member), collection container (liquid sink zone), and where the collection pad Is secured to a first end of the device body (“foam element is mounted on the proximal end 5 of the handle” –see col. 4 lines 25-26) and wherein the collection container is positioned at a second end of the device body (“A liquid sink zone can also be provided further downstream from the control zone, e.g., at an opposite end of the diagnostic test membrane from the sample receiving zone.” –see col. 16 lines 26-31). Cesarcyzk further discloses a filter (--see col. 10 lines 41-45), incorporation of a buffer ( --see col. 10 lines 49-54). However, Cesarcyzk does not disclose a dropper bottle, sufficiency indicator, or a venting features.
Wickstead et al. (US6634243B1) discloses a device that can hold a fluid (abstract) comprising a collection pad (sample collector; figure 7); a device body (body portion), a collection container (test strip container) wherein the collection pad is secured to a first end of the device body and wherein the 
 Guirguis (US5849505A) discloses a biological fluid collection container (abstract) comprising a collection pad (cup housing 16); a device body (tube); a collection container (well) wherein the collection pad is secured to a first end of the device body and wherein the collection container is positioned at a second end of the device body (–see figure 1). However, Guirguis is silent on the dropper bottle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641